Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

JACK R. O’BRYAN                                  GREGORY F. ZOELLER
Lafayette, Indiana                               Attorney General of Indiana

                                                 KATHERINE MODESITT COOPER
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana

                                                                               FILED
                               IN THE                                     Mar 06 2012, 9:21 am

                    COURT OF APPEALS OF INDIANA                                   CLERK
                                                                                of the supreme court,
                                                                                court of appeals and
                                                                                       tax court



JAMIKA J. TALLEY,                                )
                                                 )
       Appellant- Defendant,                     )
                                                 )
              vs.                                )      No. 79A05-1107-CR-407
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee- Plaintiff,                      )


                    APPEAL FROM THE TIPPECANOE SUPERIOR COURT
                            The Honorable Les A. Meade, Judge
                             Cause No. 79D05-1010-CM-951




                                       March 6, 2012



               MEMORANDUM DECISION - NOT FOR PUBLICATION




ROBB, Chief Judge
                                Case Summary and Issue

       Following a jury trial, Jamika Talley appeals her conviction of criminal

conversion, a Class A misdemeanor. The sole issue on appeal is whether sufficient

evidence was presented to sustain her conviction. Concluding sufficient evidence was

presented, we affirm.

                              Facts and Procedural History

       In September 2010, Talley, two friends, her brother, and her three-year-old son

entered a department store. Talley proceeded to the layaway department in the back of

the store and paid the remaining balance for some items she previously placed on

layaway with a deposit.      The employee checked Talley’s identification, accepted

payment, handed Talley a receipt, and put the items in a plastic bag for Talley. Talley

then walked around the store searching for her companions and browsing the aisles of

merchandise.

       A loss prevention officer monitored Talley via security cameras and then walked

out on the floor to observe her in person. The loss prevention officer later testified that

she observed Talley place several items inside the bag of purchased layaway items and

beneath the bag of layaway items in the shopping cart. Talley then made additional

purchases and left the store without paying for the items which the loss prevention officer

observed Talley place in and beneath the layaway bag.

       Talley was arrested and charged with criminal conversion, a Class A

misdemeanor. A jury found her guilty as charged, and the trial court entered a judgment

of conviction and sentenced her to one year suspended to probation. Talley now appeals.


                                            2
                                Discussion and Decision

                                 I. Standard of Review

       Our standard of reviewing a sufficiency claim is well-settled: we do not assess

witness credibility or reweigh the evidence, and “we consider only the evidence that is

favorable to the judgment along with the reasonable inferences to be drawn therefrom to

determine whether there was sufficient evidence of probative value to support a

conviction.” Staten v. State, 844 N.E.2d 186, 187 (Ind. Ct. App. 2006), trans. denied.

“We will affirm the conviction if there is substantial evidence of probative value from

which a reasonable trier of fact could have drawn the conclusion that the defendant was

guilty of the crime charged beyond a reasonable doubt.” Id.

                                II. Criminal Conversion

       The criminal conversion statute states that one “who knowingly or intentionally

exerts unauthorized control over property of another person commits criminal

conversion.” Ind. Code § 35-43-4-3(a). The definition of “control over property of

another” that is “unauthorized” includes the exertion of control “in a manner or to an

extent other than that to which the other person has consented.” Ind. Code § 35-43-4-

1(b)(2).

       On appeal Talley construes evidence presented in a manner intended to raise doubt

about her guilt.   For example, she states: the “chance” of confusion with another

customer’s goods is “quite possible,” and an employee or her companions “may have”

accidentally placed additional items in Talley’s bag. Brief of Appellant at 9-10. She

argued this to the jury as proposed alternate versions of what occurred. We will not

reweigh evidence or judge the credibility of witnesses. The loss prevention officer
                                           3
testified that she saw Talley remove clothing from the store racks and hangers and place

them inside and beneath her bag of purchased layaway items. This testimony is sufficient

to sustain Talley’s conviction.

                                         Conclusion

          Sufficient evidence was presented to sustain Talley’s conviction, and therefore we

affirm.

          Affirmed.

NAJAM, J., and VAIDIK, J., concur.




                                               4